Exhibit 10.1

 

 

 

SECOND AMENDMENT

TO

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

 

The following Second Amendment to the M.D.C. Holdings, Inc. 2011 Equity
Incentive Plan, effective April 27, 2011 (the "Plan"), was adopted by the Board
of Directors of M.D.C. Holdings, Inc. on January 26, 2015, subject to approval
of the Company’s shareholders. Capitalized terms used herein shall have the
meanings ascribed in the Plan.

 

The first two sentences of Section 4.1 of the Plan are amended to read as
follows:

 

4.1     Number of Shares. Subject to adjustment as provided in Section 14, the
maximum number of shares of Stock available for issuance under the Plan shall be
4,275,000 shares. Subject to adjustment as provided in Section 14, 4,275,000
shares of Stock available for issuance under the Plan shall be available for
issuance pursuant to Incentive Stock Options.

 

 

M.D.C. HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Stephens

 

 

 

Date: March 23, 2015

 

 

 

 